Citation Nr: 0815517	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  

In January 2008, the Board requested clarification as to 
whether or not the veteran wished to have a hearing.  The 
letter informed the veteran that if he did not respond in 30 
days it would be assumed that he did not want a hearing.  The 
veteran did not respond and there are no outstanding hearing 
requests.


FINDING OF FACT

The veteran has been noted to have such symptoms as impaired 
judgment, poor hygiene and grooming, paranoid ideation, 
difficulty working with others, impaired impulse control, 
hypervigilance, isolation, irritability and depression, due 
to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis

The veteran submitted his claim for service connection for 
PTSD in March 2005.  The August 2005 Rating Decision on 
appeal granted the veteran service connection, and assigned 
an initial rating of 50 percent, effective from January 5, 
2005.  The veteran has appealed the 50 percent rating.

The Board has reviewed all the medical records related to 
this claim including: a July 2005 VA examination report, 
voluminous VA outpatient and progress notes from October 2004 
through April 2007, February 2005 and October 2005 reports 
from a VA medical clinic doctor, and March 2006 private 
records from Claxton Hepburn Medical Center.  

The July 2005 VA examiner noted that the veteran reported a 
history of multiple visits to psychiatric emergency rooms 
usually precipitated by being picked up by state police.  The 
veteran also reported PTSD symptoms such as hyperarousal, 
social avoidance, anger and irritability, hypervigilance and 
sleep problems.  The examiner found the veteran's thought 
processes to be rational and goal oriented, but that the 
veteran reported short-term memory problems.  The examiner 
noted that while there had been a decrease in the veteran's 
episodes of anger, the examiner believed this was due to the 
fact that the veteran had little social contact and has not 
been working, so opportunities for expressions of anger were 
limited. 

The February 2005 report from a VA medical clinic doctor 
noted poor hygiene and grooming with the veteran being 
uncomfortable in a small room.  The doctor noted a depressed 
mood and marked impairment in attention and concentration, as 
well as limited insight.  The doctor also noted a history of 
unsafe decision making and that the veteran appeared to be 
very isolated, and not comfortable in society.


The October 2005 report from a VA medical clinic doctor 
focused on a medical assessment of ability to do work related 
activities (mental).  The doctor notes that the veteran 
verbalized some paranoid ideation, lives alone in an isolated 
area, has a dislike of all authority figures and would be 
unsafe working with others.  The doctor also notes that the 
veteran is unkempt and may frighten others, with very poor 
hygiene and hypervigilance.  The veteran was also found to 
have an unstable and unreliable temper and no ability to 
react in an emotionally stable manner.  

The VA outpatient progress note from April 2006 shows that 
the veteran was disheveled and had limited hygiene.  The 
doctor noted that the veteran continued to have some 
hostility toward the government and that he was not a social 
person.  He notes the veteran is a loner, not doing well in 
the stance of having significant limitations secondary to his 
post trauma symptoms and personality profile. 

The March 2006 private Claxton Hepburn Medical Center records 
reflect that the veteran was initially brought in the 
emergency room on a pick up order.  It was noted that he was 
hearing "airwaves" and mumbling about German Nazis and bomb 
shelters.  He talks to "others in the Universe."  When he 
was interviewed in the mental health unit, he was noted to be 
exceptionally paranoid, and did not wish to answer questions.  
He became agitated during his interview and did not wish to 
answer questions without his representatives, who he stated 
were aware of what goes on in the Galaxy.  His behavior 
initially was noted to be bizarre and inappropriate as he was 
stripping off his clothes and had to be placed in seclusion.  
A doctor who examiner him early in his time in the hospital 
noted he was testy, irritable, suspicious and hypervigilant.  
The veteran was noted to have paranoid and persecutory 
delusions.  His concentration was noted to be poor and was 
easily distracted.  Additionally, his judgment was noted to 
be significantly impaired and the insight regarding his 
illness and impulse control was poor.

Over a week's time in the hospital his symptoms lessened and 
ceased having hallucinations and bizarre delusions.  The 
hospital noted that upon admission the veteran was acutely 
psychotic with hallucinations and bizarre paranoid delusions 
on admissions, which cleared up within a few days after 
admissions.  The hospital further noted that it seemed this 
was an episode of alcohol induced psychotic disorder with 
both hallucinations and delusions.   

February 2007 VA social work progress notes reflect that the 
veteran had poor hygiene, and seemed rather anxious and had a 
very strong paranoid thought process.  The veteran was also 
noted to have been arrested again recently and believed that 
he was being targeted by the state police and being 
victimized by the government as part of a larger conspiracy.

A March 2007 VA social work progress note referred to an 
exacerbation in symptoms of PTSD.  It noted a great deal of 
paranoid about state and local police.  The veteran was found 
to be hyperverbal, with pressured speech, trying hard to make 
it understood that there are forces working against him, in 
the immediate area and the country.  A comment at the end of 
the entry states, "I can see where he is heading towards the 
hospitalization again."

The Board finds that the veteran's PTSD symptoms most 
approximately meet the criteria for an increased 70 percent 
rating.  The veteran has been noted to have such symptoms as 
impaired judgment, poor hygiene and grooming, paranoid 
ideation, difficulty working with others, impaired impulse 
control, hypervigilance, isolation, irritability and 
depression.

The greater weight of the evidence indicates that the 
veteran's PTSD does not result in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  While the March 2006 private Claxton Hepburn 
Medical Center records reflected some severe symptoms 
including hallucinations and delusions, these were attributed 
to alcoholism, not PTSD.  Therefore, the veteran does not 
meet the criteria for a 100 percent rating.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 100 percent evaluation than 
those for a 70 percent evaluation.  

The Board finds that since the grant of service connection 
the veteran has met the criteria for a 70 percent rating and 
no higher.  See Fenderson, supra.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a June 2005 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records and private medical records.  The veteran has also 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  The veteran has 
submitted medical records favorable to his claim.  Neither 
the veteran nor his representative has indicated that there 
are any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


